J-A07033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LINDA M. GOETZ                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL A. & ANN WILLIAMS                  :   No. 1175 MDA 2017

                Appeal from the Judgment Entered July 26, 2017
     In the Court of Common Pleas of Adams County Civil Division at No(s):
                              2013-SU-0000610


BEFORE:      PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                            FILED APRIL 25, 2018

       Appellant Linda M. Goetz (hereinafter “Linda”) appeals from the

judgment entered on July 26, 2017, following a non-jury verdict in the Court

of Common Pleas of Adams County confirming the default judgment entered

on May 5, 2015, on her quiet title action in favor of Michael A. Williams

(hereinafter “Michael”).1      As Appellant has failed to submit an appropriate


____________________________________________


1 In accordance with a per curiam Order of this Court entered on April 29,
2015, the trial court entered judgment in favor of Michael and against Linda
as directed in its prior order of March 24, 2015. However, the Order was not
entered on the docket until March 25, 2015. Therein, the trial court denied
Linda’s motion for post-trial relief filed following its Order entered on
December 15, 2014. In its December 15, 2014, Order, the trial court found
Linda had failed to carry her burden of proof and entered judgment in favor
of Michael and against Linda on Linda’s action to quiet title and all other claims
set forth in her Amended Complaint wherein she had sought to nullify the
mortgage in question to clear title to the subject real estate. In addition,
Linda had entered a default judgment against Michael’s Mother, Ann Williams,
thereby extinguishing Ms. Williams’ mortgage against the subject property.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-A07033-18



concise statement of errors complained of on appeal as required by Pa.R.A.P.

1925(b), we find all her arguments are waived on appeal. Accordingly, we

affirm the judgment.

     This Court set forth the relevant facts and procedural history in our prior

memorandum decision as follows:

           This dispute has its roots in the protracted divorce between
     Linda and her ex-husband, Robert Goetz, who is Michael’s uncle.
     The following summary of those divorce proceedings are taken
     from a master in equitable distribution’s report.

          The parties met in 1985; they began living together in
          1987. They were married on April 26, 1991 in Frederick
          County, Maryland. The marriage was the second for
          Husband and the third for Wife. The parties separated
          during the marriage several times, the longest of which
          was December 1996 through December 2000. … The
          parties separated for the final time in September 2004.
          The instant Complaint in Divorce was filed by Wife on
          March 21, 2005 ….

          The central dispute in this matter has been the
          determination of what constitutes marital assets.
          Husband claims that all real property and assets are his
          sole property; Wife claims that all real property and
          assets are marital property. The issue arises from
          documents entitled “Prenuptial Agreement” and
          “Postnuptial Agreement” signed by the parties, and
          equitable considerations raised by the parties’ [sic], and
          particularly Husband’s actions and statements in prior
          matters before various courts, including the first divorce
          …; a property claim advanced by the parties … to avoid
          a Pennsylvania Department of Environmental Protection
          lien; and a bankruptcy petition filed by Husband in 2005
          after the parties’ final separation. … The Opinion and
          Order of the [trial court] dated August 15, 2008, …
          affirmed the validity of the Prenuptial Agreement and the
          invalidity and unenforceability of the Postnuptial
          Agreement. … Despite the above, Husband continues to
          claim that by virtue of the Postnuptial Agreement, Wife

                                     -2-
J-A07033-18


         has no interest in any real property or the proceeds of
         the public auction of business related joint property and
         at subsequent Master’s hearings spent considerable time
         introducing evidence intended to show ownership of
         assets pre-dated the marriage.

         On October 15, 2008, Husband having failed to pay
         alimony pendente lite arrearages and counsel fees under
         Orders of Court … in the amount of $57,496.96, Wife
         obtained a judgment and filed a Writ of Execution. A
         Sheriff’s sale of construction equipment and salvage
         materials to satisfy the judgment was scheduled for
         February 26, 2009. Husband requested Wife’s
         cooperation to obtain funds against marital property at
         3380 Chambersburg Road to forestall the sale. Wife
         cooperated in signing four mortgages. Husband obtained
         $35,000.00 against three of those mortgages, but did
         not obtain the remaining $25,000 against the fourth
         mortgage. Husband did not pay any amount to Wife. [As
         a result] Wife filed her Fourth Petition for Special Relief
         asking for [a public auction instead of a sheriff’s sale,]
         which was scheduled for Saturday, April 18, 2009.

     Report and Recommendation of Master, 1/26/11, at 1-3.2 Of the
     $35,000 borrowed by Robert against 3380 Chambersburg Road,
     Michael provided $25,000.
           Then-counsel for Robert, John A. Wolfe, Esq., deposited the
     checks in an escrow account. At some point after that, Attorney
     Wolfe withdrew from the case, and Husband retained a new
     lawyer, Richard K. Konkel, Esq. On April 17, 2009, Attorney
     Konkel disbursed the proceeds of the escrow account created by
     Attorney Wolfe to Robert.
           At the auction on April 18, 2009, Michael signed a bid
     agreement with the auctioneer, Wolfe Industrial Auctions, Inc.3
     Paragraph 1 of the agreement provided that “[a]ll prospective
     buyers must register and receive a bidder’s card.” Paragraph 8 of
     the document provided that in the event that the purchase price
     was not paid, the auctioneer was entitled to recover any losses
     from the buyer, including attorney’s fees and court costs. At the
     bottom of the page, Michael’s signature is identified as the
     signature of buyer. The number 60 is handwritten at the top of
     the page.
           Michael’s testimony regarding what happened at the auction
     is dependent upon the circumstances under which his testimony

                                    -3-
J-A07033-18


     was taken and contradictory in certain aspects. The consistent
     aspects of his testimony are that he was bidder #60 at the
     auction. Furthermore, Michael admitted that Robert performed the
     bidding under bid card #60, and that Robert, and not he, had
     provided the funds to pay for the purchase price of all items
     purchased under bid card #60. Finally, it is undisputed that Robert
     brought $35,000 to the auction and used it towards the purchase
     price of the assets purchased under bid card #60.
            The inconsistencies in Michael’s statements under oath
     concern the reasons why Robert was the person making the bids
     at auction. When he testified on July 8, 2010, during the divorce
     case between Linda and Robert, Michael stated that Robert
     performed the bidding because “[h]e knew the history of all his
     equipment much more extensive[ly] than I did.” N.T., 7/8/10, at
     1815.4 As far as the reason why the items were purchased,
     Michael testified, “I was going to resell the equipment.” Id., at
     1815; 1829-1830. After the conclusion of the auction, Michael
     testified that Robert told him that he would pay for the purchases
     because Robert “was going to get my $25,000 back.” Id., at 1835.
            In contrast, during the non-jury trial in the present case on
     October 28, 2014, Michael testified that he did not purchase
     anything at the auction. See N.T., 10/24/14, at 59. Furthermore,
     he testified that Robert purchased all of the items under bid card
     #60 and did not give Williams any of the items purchased. See id.
            Approximately eight months later, Michael recorded the
     mortgage on 3380 Chambersburg Road. The property was later
     sold pursuant to a sheriff’s sale to satisfy Linda’s claims against
     Robert.
            The central dispute in this current litigation is the ongoing
     validity of the mortgage, executed by Robert and Linda, against
     3380 Chambersburg Road and held by Michael. Of relevance to
     the current appeal, Linda argues that Robert had in fact paid off
     the $25,000 loan to Williams on the date of the auction by paying
     for the purchases.5 The trial court found that there was no
     evidence to support a finding that Robert had satisfied the loan.
     We disagree, and conclude that pursuant to the stipulations
     agreed to by Williams, there is an outstanding question regarding
     the arrangements between Michael and Robert at and after the
     auction.

     ____________________________________________
     2 As Michael was not a party to the divorce   proceeding, none of
     the factual findings from that proceeding can be held against him.
     Linda submitted the Masters’ Reports as exhibits in the non-jury


                                    -4-
J-A07033-18


      trial. However, the trial court sustained Michael’s objections to
      their admission. We utilize the reports merely to summarize the
      factual and procedural history to provide context to Linda’s claims
      in this matter in a manner consistent with the factual record
      developed in the trial court.

      3The record does not indicate any relationship between Attorney
      Wolfe and the auctioneer.

      4 Michael argues, on appeal, that this transcript was not admitted
      at trial. However, when Linda was questioned regarding Michael’s
      prior testimony, the trial court stated “The [c]ourt will read the
      transcript.” N.T., 10/28/14, at 18. Michael did not object, and the
      transcript was not one of the exhibits the trial court explicitly
      excluded from admission at the close of Linda’s evidence.

      5Linda propounded several theories for relief in her complaint. As
      we conclude that a remand is necessary on this issue, we need
      not catalogue the other theories.

Goetz v. Williams, No. 692 MDA 2015, unpublished memorandum at 1-6

(Pa.Super. filed March 7, 2016).

      This Court went on to list numerous stipulated facts and indicated that

we were “concerned solely with the application of law” thereto.        Id. at 6.

Specifically, we explained:

      As noted previously, the Terms of Sale document provides that
      Michael, as purchaser, was liable for the purchase price due for
      any asset purchased under his bid number. Furthermore, the
      attached transaction list referenced in stipulation 30 indicates that
      Michael, as purchaser, was liable for a total purchase price at
      auction of $61,240.
            Under these stipulated facts, Michael was the purchaser at
      auction, and liable for the purchase price to Wolfe Industrial
      Auctions. See Graver v. O’Reilly, 55 Pa. Super. 505, at *3
      (1913). Robert’s act in settling Michael’s account after the auction
      was in fact income to Michael in the form of retirement of the debt
      Michael owed Wolfe Industrial Auctions. See, e.g., United States
      v. Centennial Savings Bank FSB, 111 S. Ct. 1512, 1518 (U.S.
      1991) (“if the taxpayer is thereafter released from his obligation

                                      -5-
J-A07033-18


     to repay [a debt,] the taxpayer enjoys a net increase in assets
     equal to the forgiven portion of the debt”); 23 Pa.C.S.A. § 4302
     (providing that in support issues, discharge of indebtedness is
     included as income for the debtor). Furthermore, as the party
     signing the Terms of Sale and identified as the buyer under bid
     card #60, the assets purchased at the auction were transferred to
     Michael’s ownership as a matter of law as soon as the bid was
     paid. What happened next is to be the issue on remand.
            There is conflicting evidence, from Michael himself,
     regarding what happened to the assets. If Michael’s prior
     testimony is credited, he retained the assets for later resale for
     his own benefit. Furthermore, in his earlier testimony, Michael
     suggested that this discharge of his debt was related to his
     $25,000 loan to Robert.          If this testimony is credited, the
     mortgage has been discharged.
            On the other hand, if Michael’s recent testimony is credited,
     Robert used Michael’s name, and not his own, at the auction to
     purchase items for himself. However, this clandestine
     arrangement did not change the legal reality that Michael gained
     title to the assets purchased under his name. If somehow this
     testimony is credited, it is necessary for the trial court to
     determine the purpose of Michael’s transfer of the assets to
     Robert. Was it a gift to Robert? Was it pursuant to an oral
     contract? If pursuant to an oral contract, what was the
     consideration to Michael for assuming the liability in the first
     instance? And ultimately, what effect would any of these findings
     have on Robert’s liability to Michael pursuant to the note and
     mortgage?
            We cannot address these issues in the absence of credibility
     determinations. We therefore vacate the judgment, and remand
     for the trial court to hold such further proceedings, if any, it deems
     necessary to address these issues.

Id. at 7-9 (emphasis added). Michael filed his Petition for Rehearing En Banc

with this Court on March 18, 2016, and we denied the same by per curiam

order on May 12, 2016.

     In accordance with our Memorandum decision, upon remand the trial

court conducted a hearing the purpose of which was to enable it to make

findings pertaining to the details of the arrangements between Michael and

                                     -6-
J-A07033-18


Robert Goetz (hereinafter “Robert”) in connection with the public auction held

on April 18, 2009. At the outset of the hearing, Linda chose not to supplement

the record with additional evidence and rested.        N.T., 1/11/17, at 3-4.

Thereafter, Michael called Robert on direct examination. Id. at 6. Robert

explained that while Michael received the ticket to bid, Robert did the actual

bidding. Robert stated he did not want his identity to be revealed as a bidder,

because his name appeared on a number of the items to be auctioned. Id. at

7. Robert estimated that he had bid $61,000 by the end of the auction. Id.

      Robert further testified that while Michael paid nothing for the auctioned

items, Robert paid thirty-five thousand dollars with funds he had borrowed,

and the trial court awarded Linda twenty-eight thousand dollars to cover the

difference in the divorce proceeding. Id. Robert stated he did not give any

of the items purchased or cash proceeds from the liquidation thereof to

Michael, nor did he pay Michael any portion of the twenty-five thousand dollars

Michael had lent to him. Id. at 8.

      On cross-examination, counsel for Linda questioned Robert about

numerous statements Michael had made while testifying at the divorce

proceeding on July 8, 2012. Id. at 10-15. Robert clarified that the trial court

had determined Robert was buyer number sixty at the auction. Id. at 16-17.

Robert consistently testified he did not remember or know the answers to

numerous additional questions counsel posed which harkened back to the

divorce proceeding. Id. at 18-23. Argument ensued at which time Robert’s


                                     -7-
J-A07033-18


counsel indicated that the matters about which Linda’s counsel was asking

questions had been resolved pursuant to the divorce proceeding. Id. at 27.

Specifically counsel explained:

              [Robert] paid for the items. Judge Bigham entered an order
       solidifying that situation. Master Phillips laid out in detail where
       the $61,000 came from, 35 from [Robert] and an allocation
       against [Robert’s] property division in favor of [Linda]. [Linda’s
       counsel] is acting like this is an issue that is still unresolved. He
       was the winner in this case and he has all of these documents.

Id. at 27. Following this statement, the trial court admitted Linda’s exhibits

9 and 10 solely for the purpose of impeaching Robert.2             After additional

questioning regarding the manner in which the property obtained at the

auction had been disposed, Robert’s counsel objected.               The trial court

indicated that the line of questioning exceeded the scope of cross-examination

and was essentially an attempt to re-litigate the divorce proceeding and

explore a collateral bankruptcy proceeding that was initiated on April 26,

2013, which it deemed to be impermissible. Id. at 30-34, 41-43.

       Robert could not explain why a mortgage to Michael had not been

recorded until nearly a year after Robert received the twenty-five thousand

dollars from Michael, nor could he recall why the mortgage had not been

recorded “until more than eight months after [Robert] used the $25,000 to

pay on account of items purchased on bid number 60 at the public auction[.]”



____________________________________________


2Plaintiff’s Exhibit 9 is Linda’s sixth petition for special relief in the divorce
matter and Exhibit 10 is Robert’s reply thereto.

                                           -8-
J-A07033-18


Id. at 46. Robert also did not recall recording a $25,000 mortgage from Linda

and him to Robert’s sister, Ann Williams. Id. at 46-48.

       Following Robert’s testimony, Linda briefly testified.3 She indicated she

never received payment on the judgment in her favor in the divorce case

which exceeded fifty-seven thousand dollars for counsel fees, expenses and

alimony pendente lite. Id. at 51. She also identified Plaintiff’s Exhibit 24 as

a receipt from the Register and Recorders Office as the recording of the “Ann

Williams mortgage.” Id. She further explained that Plaintiff’s Exhibit 25 was

a copy of a mortgage to Michael in the sum of twenty-five thousand dollars.

Id.   She acknowledged the mortgage “says Ann Williams about five lines

down” and that her signature appeared on the fourth page. Id.

       Following the January 11, 2017, hearing, the trial court issued an Order

on June 30, 2017, which reads as follows:

              AND NOW, this 30th day of June, 2017, after hearing held
       in this matter and after consideration of the proposed findings of
       fact submitted by each party, pursuant to the direction of the
       Pennsylvania Superior Court, the [c]ourt makes the following
       factual findings:

          1. The Findings of Fact entered on December 15, 2014[,] are
             Reaffirmed and incorporated herein by reference.

          2. The Court finds the testimony of Michael Williams credible
             when he indicates that he has never received any payment
             on the $25,000 mortgage executed to him by Robert K.
             Goetz, Jr. and Linda M. Goetz. Transcript of non-jury trial,
             October 28, 2014, pg. 59-60.
____________________________________________


3Her testimony on direct examination spans just one page, and counsel for
Michael asked no questions on cross-examination.

                                           -9-
J-A07033-18



       3. The mortgage referred to in paragraph 2 above secured a
          loan to the parties from Michael Williams in the amount of
          $25,000 as evidenced by Check No. 510. Plaintiffs Exhibit
          No. 4.

       4. Michael Williams registered as Bidder No. 60 at a public
          auction of marital assets in the Goetz divorce which was held
          on April 18, 2009. Stipulation of Fact No. 23.

       5. Michael Williams registered as Bidder No. 60 to facilitate
          bidding on the auctioned items by Robert Goetz, Jr. Tr., pg.
          59.

       6. Michael Williams did not pay for any item bid under Bid No.
          60 nor received proceeds or income from any item
          purchased under Bid No. 60. Tr., pg. 59.

       7. The total purchase price for items purchased under Bid No.
          60 was $61,240. Plaintiffs Exhibit No. 7.

       8. Robert Goetz, Jr. paid $35,000 on account of the items
          purchased against Bid No. 60. Stipulation of Fact No. 8.

       9. $26,240 of the $61,240 due under Bid No. 60 was never
          paid to the auctioneer. Plaintiffs No. 17; Finding of Fact No.
          64; Plaintiffs Exhibit No. 9, paragraph 76.

       10.       Vehicles purchased at auction under Bid No. 60 could
          not be transferred due to clouds on the title to the vehicles.
          Plaintiffs No. 9, paragraphs 23-52.

       11.       The $26,240 not paid to the auctioneer under Bid No.
          60 was assessed to Robert Goetz, Jr. as part of the property
          distribution in the divorce proceeding between Robert
          Goetz, Jr. and Linda Goetz. Plaintiffs No. 17,
          Recommendation 4H, pg. 25.

       12.       Possession of the $61,240 worth of equipment
          purchased under Bid No. 60 was awarded to Robert Goetz,
          Jr. as part of the master's recommendations in the divorce
          between Robert Goetz, Jr. and Linda Goetz. Plaintiffs No. 17,
          Recommendation 4H, pg. 25.


                                  - 10 -
J-A07033-18



           13.       The property purchased under Bid No. 60 was retained
              fully by Robert Goetz, Jr. with Michael Williams receiving no
              consideration or profit in permitting the property to pass
              through his bid number from the auctioneer to Robert
              Goetz, Jr.

           14.      Michael Williams' action in permitting Robert Goetz,
              Jr. to purchase items under Bid No. 60 was a courtesy
              granted between family members.

                                CONCLUSIONS OF LAW

      1. In an action to quiet title, plaintiff has the burden of proof to
         establish [his or her] right by a fair preponderance of the
         evidence. Poffenberger v. Goldstein, 776 A.2d 1037 (Pa.
         Cmwlth. 2001).

      2. Any transfer of assets, or title to those assets, to Michael
         Williams as a result of Bid No. 60 being in his name was
         immediately transferred from Michael Williams to Robert Goetz
         at equal value and did not involve any profit to Michael Williams
         in any form including the forgiveness of debt.

                             ORDER OF COURT
            AND NOW, this 30th day of June, 2017, the judgment
      entered May 5, 2015 is confirmed and the Adams County
      Prothonotary's Office is directed to enter judgment as set forth
      therein.

Trial Court Order, entered June 30, 2017, at 1-3 (unnumbered).

      Linda filed a timely notice of appeal on July 26, 2017. On July 28, 2017,

the trial court ordered Linda to file a concise statement of errors complained

of on appeal within twenty-one (21) days.          On August 14, 2017, Linda

submitted a multi-page, multi-paragraph statement wherein she raised

twenty-one claims of error. The issues set forth therein read, verbatim, as

follows:


                                      - 11 -
J-A07033-18


     1.       In calling Robert Goetz to testify on his behalf, Michael
          Williams called a witness who is in flagrant, obstinate, defiant,
          and contumacious violation, of various Orders of this court in
          the Goetz divorce case that are directly related to the
          controversy in this case and that deprives Robert Goetz of all
          credibility and requires that all contested issues of fact be
          resolved against Michael Williams.

     2.       The Finding of Fact that the testimony of Michael Williams
          is credible is contrary to the clear and convincing evidence of
          record which establishes a pattern of years of fraudulent
          collusion between Robert Goetz and Michael Williams, including
          the knowing and fraudulent diversion of the proceeds of the
          mortgage in question from the expressly represented purpose
          of payment on account of the judgment of Linda Goetz against
          Robert Goetz to the payment on account of items that Michael
          Williams admitted under oath that he purchased for resale.


     3.       The Finding of Fact that there is no credible evidence that
          Michael Williams personally received any equipment from the
          property purchased at the April 19, 2009, public auction is
          contrary to the testimony of Michael Williams under oath under
          direct examination and, again, on cross-examination in the
          Goetz divorce in which Michael Williams admitted that he was
          purchasing the items at the public auction to resell them.

     4.       The evidence offered by Michael Williams on remand does
          not answer the inquiries of the Superior Court as to the purpose
          for Michael's transfer to Robert Goetz of the assets that he
          purchased at the public auction other than to achieve the
          fraudulent diversion of the mortgage proceeds from their
          expressly represented application on account of the judgment
          of Linda Goetz against Robert Goetz.

     5.       The evidence offered by Michael Williams on remand does
          not answer the inquiries of the Superior Court as to the
          consideration that Michael Williams received for his assumption
          of the legal liability to pay for the items that were purchased at
          the public auction.

     6.       Characterization, of the undisputable evidence of active
          fraudulent collusion between Robert Goetz and Michael
          Williams to divert the proceeds of the mortgage in question as

                                      - 12 -
J-A07033-18


          a "courtesy granted between family members" is contrary to
          the undisputable, clear, and convincing evidence of record and
          an abuse of discretion.

     7.       The Finding of Fact that there is no credible evidence that
          Michael Williams personally received any equipment from the
          property purchased at the April 19, 2009, public auction is
          contrary to stipulations 23 through 27 and 30 that Michael
          Williams successfully bid on $61,240 worth of items at the
          public auction of marital assets in the Goetz divorce case on
          April 18, 2009.

     8.       The Finding of Fact that there is no credible evidence that
          Robert Goetz paid any amounts to Michael Williams as
          reimbursement for check number 510 is contrary to
          stipulations 23 through 30 that Michael Williams purchased
          $61,240 worth of items at the public auction of marital assets
          in the Goetz divorce case on April 18, 2009, and that Robert
          Goetz paid for $35,000 worth of those items.

     9.      The Finding of Fact that there is no credible evidence that
          Robert Goetz paid any amounts to Michael Williams as
          reimbursement for check number 510 is contrary to the
          undenied testimony of Linda M. Goetz that $25,000 of the
          $35,000 that Robert Goetz paid on account of the bids of
          Michael Williams at the public auction of marital assets in the
          Goetz divorce case on April 18, 2009, were the same $25,000
          that Michael Williams had transferred to Robert Goetz in check
          number 510 on January 27, 2009.

     10. The Finding of Fact that there is no credible evidence that
        Robert Goetz paid any amounts to Michael Williams as
        reimbursement for check number 510 is contrary to stipulation
        28 that Michael Williams knew that Robert Goetz paid $35,000
        on account of the items that were purchased against bid # 60
        at the public auction of marital assets in the Goetz divorce case
        on April 18, 2009.

     11. The Finding of Fact that there is no credible evidence that
        Robert Goetz paid any amounts to Michael Williams as
        reimbursement for check number 510 is contrary to stipulation
        29 that Michael Williams paid nothing on account of the items
        that were bid on bid # 60 at the public auction of marital assets
        in the Goetz divorce case on April 18, 2009.

                                     - 13 -
J-A07033-18



     12. It was error to fail to conclude that, when Michael Williams
        consented to the payment of $35,000 by Robert Goetz on
        account of the bids of Michael Williams at the public auction on
        April 18, 2009, that the mortgage to Michael Williams was paid
        in full.

     13. The failure to conclude that the fraud and collusion between
        Robert Goetz and Michael Williams to divert the $25,000 from
        the expressly represented application of the funds for the direct
        benefit of Linda M. Goetz to the direct benefit of Michael
        Williams constituted a fraud upon Linda M. Goetz is contrary to
        the undisputable, clear, and convincing evidence of record.

     14. The failure to conclude that the mortgage and note to
        Michael Williams are void and unenforceable due to the
        fraudulent misconduct of Robert Goetz and Michael Williams is
        contrary to the undisputable, clear, and convincing evidence of
        record.

     15. The failure to conclude that the mortgage to Michael
        Williams was divested by the equitable distribution Order of
        May 5, 2011, in the Goetz divorce confirming the express
        language of the mortgage and the recommendation of Master
        Phillips that Robert Goetz was responsible for repayment of the
        loan to Michael Williams is an error of law and an abuse of
        discretion.

     16. Where Michael Williams admitted the averment in paragraph
        20 of the initial Complaint that he had actual knowledge of the
        pendency of the Goetz divorce proceedings prior to the
        execution of the mortgage in question, it was an error of law
        and an abuse of discretion to fail to conclude that Michael
        Williams was on notice that, at the time that Linda M. Goetz
        signed the mortgage in question, the collateral for the
        mortgage was in custodia legis in the Goetz divorce case so
        that the lien of the mortgage could only attach to the collateral
        in rem after the entry of the order of equitable distribution in
        the Goetz divorce case.

     17. Where Michael Williams admitted the averment in paragraph
        20 of the initial Complaint that he had actual knowledge of the
        pendency of the Goetz divorce proceedings prior to the
        execution of the mortgage in question, it was an error of law

                                    - 14 -
J-A07033-18


        and an abuse of discretion to fail to conclude that Michael
        Williams was on notice that the collateral for the mortgage was
        subject to orders of court in the divorce case under the doctrine
        of custodia legis.

     18. Where Michael Williams admitted the averment in paragraph
        20 of the initial Complaint that he had actual knowledge of the
        pendency of the Goetz divorce proceedings prior to the
        execution of the mortgage in question, it was an error of law
        and an abuse of discretion to fail to conclude that, because the
        collateral for the mortgage was in custodia legis in the Goetz
        divorce case, the cash award to Linda M. Goetz in the Goetz
        divorce case had priority over the lien of the mortgage to
        Michael Williams.

     19. Where Michael Williams admitted the averment in paragraph
        20 of the initial Complaint that he had actual knowledge of the
        pendency of the Goetz divorce proceedings prior to the
        execution of the mortgage in question, it was an error of law
        and an abuse of discretion to fail to conclude that the mortgage
        to Michael Williams was divested by the Order of May 5, 2011,
        in the Goetz divorce case that confirmed the express language
        of the mortgage and the recommendation of Master Phillips
        that only Robert Goetz was responsible for repayment of the
        loan to Michael Williams.

     20. Where Michael Williams admitted the averment in paragraph
        20 of the initial Complaint that he had actual knowledge of the
        pendency of the Goetz divorce proceedings prior to the
        execution of the mortgage in question, it was an error of law
        and an abuse of discretion to fail to conclude that the mortgage
        to Michael Williams was divested by the Sheriff's sale on March
        16, 2012, which sale was upon the unsatisfied lien against
        Robert Goetz in the Goetz divorce case, which lien had priority
        over the lien of the mortgage to Michael Williams under the
        doctrine of in custodia legis.

     21. Where Robert Goetz was ordered to pay the mortgage in
        question in the Goetz divorce case, it was an error of law and
        an abuse of discretion to fail to conclude that Linda M. Goetz is
        not required to pay the mortgage under the doctrine of custodia
        legis.




                                    - 15 -
J-A07033-18


       22. Linda M. Goetz requests leave to supplement this statement
          upon the filing of the transcript of the testimony of January 11,
          2017, herein. [4]

Plaintiff’s Concise Statement of Errors Complained of on Appeal, filed August

14, 2017, at 1-6.       On September 7, 2017, the trial court filed its Opinion

pursuant to Pa.R.A.P. 1925(a).

       In her brief, Linda presents the following Statement of Questions

Involved:

       I.    Are the findings in the decisions of December 15, 2014, and
       June 30, 2017, of the court below manifestly unreasonable in light
       of the sustainable evidence of record?

       II.   Did Robert offer any credible evidence on remand that would
       answer the questions of your honorable court[] that were raised
       in the opinion that reversed the original decision of the court
       below?

       III. Where Michael knew when he tendered the $25,000 to
       Robert, that Robert was in the middle of divorce proceedings and
       that Robert had committed to apply the mortgage proceeds to
       Linda’s lien in the divorce case, did Linda’s lien in the divorce case
       have lien priority over Michael’s mortgage under the doctrine of in
       custodia legis.

Brief for Appellant at 6 (unnecessary capitalization omitted).

       Before we consider the merits of these claims, we first must determine

whether Linda has preserved them for appellate review. Commonwealth v.
____________________________________________


4 We remind appellate counsel that requesting leave to supplement a Rule
1925(b) statement upon receiving notes of testimony is not in accordance with
the prescribed procedure to supplement the statement set forth in Rule
1925(b)(2). Merely requesting leave to supplement the statement is not the
equivalent of applying to the trial court and having a request granted by the
court “for good cause shown.” See Pa.R.A.P. 1925(b)(2).



                                          - 16 -
J-A07033-18



Wholaver, 588 Pa. 218, 903 A.2d 1178 (2006) (holding appellate courts may

determine sua sponte whether an appellant has properly preserved issues for

appeal). The fact that an appellant timely filed a Pa.R.A.P. 1925(b) statement

“does not automatically equate with issue preservation.” Jiricko v. Geico

Ins. Co., 947 A.2d 206, 210 (Pa.Super. 2008), appeal denied, 598 Pa. 775,

958 A.2d 1048 (2008).     To the contrary, our law makes it clear that Rule

1925(b) is not satisfied when one simply files any statement. Tucker v. R.M.

Tours, 939 A.2d 343, 346 (Pa.Super. 2007), reargument denied, Jan. 30,

2008, affirmed, 602 Pa. 147, 977 A.2d 1170 (2009). Pa.R.A.P. 1925(b)(4)

requires that the statement “concisely identify each ruling or error that the

appellant intends to challenge” and shall “not be redundant or provide lengthy

explanations as to any error.”

      Rule 1925 is a “crucial component of the appellate process, because it

allows the trial court to identify and focus on those issues the parties plan to

raise on appeal.” Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004)

(citation omitted), appeal denied, 584 Pa. 678, 880 A.2d 1239 (2005), cert.

denied, Spector Gadon & Rosen, P.C. v. Kanter, 546 U.S. 1092, 126 S. Ct.
1048, 163 L. Ed. 2d 858 (2006).          For this reason, Pennsylvania courts

repeatedly have held that an appellant waives all matters for review where he

or she identifies an excessive number of issues in the concise statement. See

Lineberger v. Wyeth, 894 A.2d 141 (Pa.Super. 2006); see also Jones v.

Jones, 878 A.2d 86 (Pa.Super. 2005) (holding issues waived for appellate



                                     - 17 -
J-A07033-18


review where the purpose of filing seven page, twenty-nine issue statement

was to place undue burden on trial court and delay a resolution of the

proceeding); Kanter supra (finding fifteen page, fifty-five issue statement

resulted in waiver).

      This Court has explained Rule 1925 waiver by stating that “when an

appellant fails adequately to identify in a concise manner the issues sought to

be pursued on appeal, the trial court is impeded in its preparation of a legal

analysis which is pertinent to those issues.” Lineberger, supra at 148

(internal citations omitted).    Accordingly, we have concluded that the

submission of a Rule 1925(b) statement which is so redundant, vague,

incoherent, or confusing as to prevent the lower court from engaging in a

meaningful analysis results in waiver of all claims presented. Commonwealth

v. Ray, 134 A.3d 1109 (Pa.Super 2016) (finding waiver of all claims where

the appellant failed to identify his claims in an adequate and concise manner);

See also Jones, supra.

      In Tucker, supra, this Court further stated:

      [T]his Court has held that when appellants raise an outrageous
      number of issues in their 1925(b) statement, the appellants have
      deliberately circumvented the meaning and purpose of Rule
      1925(b) and ha[ve] thereby effectively precluded appellate review
      of the issues [they] now seek to raise. We have further noted that
      such voluminous statements do not identify the issues that
      appellants actually intend to raise on appeal because the briefing
      limitations contained in Pa.R.A.P. 2116(a) make[ ] the raising of
      so many issues impossible. Further, this type of extravagant
      1925(b) statement makes it all but impossible for the trial court
      to provide a comprehensive analysis of the issues.


                                    - 18 -
J-A07033-18


Id. at 346 (citations and internal quotation marks omitted; brackets in

original). More recently, we also held:

     Rule 1925 is intended to aid trial judges in identifying and focusing
     upon those issues which the parties plan to raise on appeal. Rule
     1925 is thus a crucial component of the appellate process. When
     a court has to guess what issues an appellant is appealing, that is
     not enough for meaningful review. When an appellant fails
     adequately to identify in a concise manner the issues sought to be
     pursued on appeal, the trial court is impeded in its preparation of
     a legal analysis which is pertinent to those issues. In other words,
     a [c]oncise [s]tatement which is too vague to allow the court to
     identify the issues raised on appeal is the functional equivalent of
     no [c]oncise [s]tatement at all.

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa.Super. 2016) (citation

omitted).

     However, “the number of issues raised in a Rule 1925(b) statement does

not, without more, provide a basis upon which to deny appellate review where

an appeal otherwise complies with the mandates of appellate practice.”

Mahonski v. Engel, 145 A.3d 175, 181 (Pa.Super. 2016), appeal denied, ___

Pa. ____, 1168 A.3d 1277 (2017) (quotation marks and quotation omitted),

appeal denied, ___ Pa. ____, 168 A.3d 1277 (2017). This Court has

recognized that the complexity of the matter under review is a consideration

for courts to make prior to finding waiver based on the sheer volume of the

concise statement. Id. (citing Eiser v. Brown & Williamson Tobacco Corp.,

595 Pa. 366, 938 A.2d 417 (2007) (plurality) wherein the Pennsylvania

Supreme Court stressed the appellants had a reasonable basis to include a

large number of issues in their Rule 1925(b) statement because they had filed


                                    - 19 -
J-A07033-18


a complicated lawsuit with numerous defendants that contained multiple

counts and had resulted in a large number of trial court rulings).

       The case sub judice does not involve a complicated matter but, instead,

pertains to a conventional quiet title action which initially required a single-

day non-jury trial and was supplemented with an additional hearing, as per

this Court’s directive, at which Linda chose not to present additional evidence.

More importantly, the extravagance of Appellant's Rule 1925(b) statement

has impeded the appellate process in that it precluded the trial court from

providing a comprehensive analysis of the issues. This is evident in the fact

that the trial court did not engage in a legal analysis of each specific issue

asserted in the 1925(b) statement, and, instead, attempted to rephrase the

allegations generally as follows:5

       1.     Appellant takes exception to this [c]ourt’s credibility
              determinations alleging factual findings that are not
              supported by the record; and

       2.     Appellant claims the [c]ourt erred in failing to find that the
              mortgage at issue is defeated under the legal theory of
              custodia legis.

Opinion Pursuant To Pa.R.A.P. 1925(a), filed 9/7/11, at 1. However, even if

the court correctly guesses the issues raised on appeal and writes a 1925(a)


____________________________________________


5 While the trial court did not specifically do so in its latest Opinion filed on
September 7, 2017, in its prior Pa.R.A.P. 1925(a) which pertained to
Appellant’s appeal from its Order dated December 15, 2014, the trial court
cited to Kanter, supra upon noting Appellant had raised nineteen separate
issues and attempted to address those issues in the context of three general
claims. See Opinion Pursuant To Pa.R.A.P. 1925(a), filed 7/1/15, at 1.

                                          - 20 -
J-A07033-18


Opinion, the issues may still be waived. See Kanter, supra 866 A.2d at 400.

      Based upon our review of the Statement, we likewise have difficulty

discerning what exact issues Linda is raising. For instance, her first issue is

simply a sweeping statement challenging Robert’s credibility in all respects,

while numerous others refer to findings of fact without citation to the record.

See Plaintiff’s Concise Statement of Errors Complained of on Appeal, filed

August 14, 2017, Issues 2-3, 7-11. In addition, Issues 4-5 refer generally to

how Michaels’s evidence presented on remand failed to satisfy “inquiries of

this Court.” Finally, numerous other claims harken back to determinations

made in the divorce proceeding. See Issues 15-21.

      Moreover, as described above, this Court remanded the instant matter

to enable the trial court to determine the ongoing validity of the mortgage,

executed by Robert and Linda and held by Michael, against 3380

Chambersburg Road. Thus, the purpose of remand was limited in scope. “[I]n

remanding a case for rehearing, [the appellate court] may limit the scope

thereof to certain defined issues. This limitation restricts the power of the

court below to a determination of those issues.” Quaker State Oil Ref. Co.

v. Talbot, 322 Pa. 155, 159-60, 185 A. 586, 588 (1936). Where a case is

remanded for a specific and limited purpose, the trial court must strictly

comply with the appellate court’s mandate. Agostinelli v. Edwards, 98 A.3d
695, 706 (Pa. Super. 2014), appeal denied, 631 Pa. 734, 113 A.3d 278 (2015)

(requiring strict compliance with the mandate of the appellate court on


                                    - 21 -
J-A07033-18


remand). Many of the issues Linda attempts to assert in her Rule 1925

statement pertain to the parties’ divorce proceeding in 2009.6 Linda cannot

now attempt to re-litigate those claims, and a holding to the contrary would

give her an impermissible second bite at the apple.

       As Appellant does not clearly state her challenges, we affirm on the basis

that she has waived all issues on appeal due to her improper concise

statement. See Tucker, 939 A.2d at 346.7

       Order affirmed.

       Judge Panella joins the memorandum.

       Judge Olson concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/25/18




____________________________________________


6 A Decree in Divorce was entered on July 14, 2011. Therein, it was indicated
that all claims had been resolved pursuant to a Master’s Report and
Recommendation filed on January 26, 2011, which was adopted in full as the
Opinion of the trial court. See Plaintiff’s Exhibit 2.
7 This Court may affirm the trial court on any valid basis. Plasticert, Inc. v.

Westfield Ins. Co., 923 A.2d 489, 492 (Pa.Super. 2007).



                                          - 22 -
J-A07033-18




              - 23 -